TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00553-CR


                                        In re Keith Taylor


               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-11-300144, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Keith Taylor seeks to appeal the denial of his motion for DNA testing under Code

of Criminal Procedure chapter 64. However, the clerk’s record does not contain the required

certification of Taylor’s right to appeal.      See Tex. R. App. P. 25.2(a)(2) (requiring such

certification “each time” trial court “enters a judgment of guilt or other appealable order”), 25.2(d)

(requiring appellate record to include such certification); see also Tex. Code Crim. Proc. art. 64.05

(providing for appeals under chapter providing for motions for DNA testing “in the same manner

as an appeal of any other criminal matter”). Although the clerk’s record contains a document titled

“Trial Court’s Certification of Defendant’s Right to Appeal,” the document is a blank form and

therefore does not indicate whether Taylor has a right to appeal. See Tex. R. App. P. 25.2(d)

(describing required contents).

               We therefore abate this appeal and remand the case to the trial court for preparation

and filing of a completed certification regarding Taylor’s right to appeal. See Tex. R. App.

P. 34.5(c)(2) (where appellate court orders trial court to prepare certification of defendant’s right
of appeal, “the trial court clerk must prepare, certify, and file in the appellate court a supplemental

record”), 37.1 (requiring notice to parties if certification appears defective). A supplemental

clerk’s record containing the trial court’s completed certification must be filed with this Court no

later than September 26, 2022.

               It is ordered on August 26, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith

Abated and Remanded

Filed: August 26, 2022

Do Not Publish




                                                   2